


116 HR 7693 IH: Public School Green Rooftop Program
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7693
IN THE HOUSE OF REPRESENTATIVES

July 20, 2020
Ms. Velázquez (for herself, Mr. Suozzi, Mrs. Hayes, Ms. Norton, Mr. Carson of Indiana, Mr. Grijalva, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To establish a grant program to fund the installation of green roof systems on public school buildings, and for other purposes.


1.Short titleThis Act may be cited as the Public School Green Rooftop Program. 2.FindingsCongress finds the following:
(1)Green roofs on educational facilities can provide an easily accessible site to teach students and visitors about biology, math, STEM, art, sustainability, green roof technology, and the benefits of green roofs. (2)The Environmental Protection Agency recognizes the installation of green roofs throughout a city can help reduce surface urban heat islands and cool the air.
(3)The General Services Administration recognizes a typical green roof lasts more than 40 years before requiring replacement, whereas the life of an unvegetated conventional roof could be 10 to 15 years. By making the roof membranes last longer, green roofs can save taxpayer money and reduce the amount of waste that is diverted into landfills. (4)The National Park Service recognizes green roofs can improve the energy performance of buildings, help manage stormwater, reduce airborne emissions, and mitigate the effects of urban heat islands.
(5)The Food and Agriculture Organization of the United Nations encourages and supports countries to promote school gardens with educational goals to help students, school staff, and families make the connection between growing food and good diets, develop life skills, and increase environmental awareness. (6)Greater weatherization and insulation offered by green roof assemblies reduce the amount of energy needed to moderate the temperature of a building, as roofs can be the source of the greatest heat loss in the winter and the hottest temperatures in the summer.
(7)A green roof can protect waterproofing membranes from exposure to ultraviolet radiation and wide temperature fluctuations. This protection feature can greatly extend the lifespan and cost effectiveness of waterproofing membranes. (8)Green roofs can contribute to landfill diversion by prolonging the life cycle of waterproofing membranes and insulation materials. By increasing the life cycle and reducing roof replacement costs, less roofing materials over the life of the building need to be disposed of. Green roofs generate the need for recycled components in growing media. Green roofs can prolong the service life of heating, ventilation, and HVAC systems through decreased use.
(9)Green roofs can reduce the amount of stormwater runoff and also delay the time at which runoff occurs, resulting in decreased stress on sewer systems and streams at peak flow periods and decreased pollution in United States waterways. (10)The plants on green roofs can capture airborne pollutants, atmospheric deposition, and can filter noxious gases, as well as provide habitat for and habitat connectivity for local species of pollinators.
(11)Green roofs can provide much needed additional greenspaces to urban centers. These greenspaces can create new habitats for a wide variety of plants, animals, and insects needed for healthy biosystems. (12)Green roofs can provide much needed greenspaces for healthy human habitation of dense urban spaces. Green roofs can be used for passive and active recreation and relaxation spaces for humans.
(13)Green roofs can generate potential employment for green roof installation and maintenance personnel. Specialized green roof installations can generate income and employment for urban farm operations. (14)The temperature moderating effects of green roofs can reduce demand for electrical power and other energy and fuel sources, and potentially decrease the amount of CO2 and other polluting by-products being released into the air.
(15)Through natural transpiration, plants on vertical and horizontal surfaces are able to cool cities during hot summer months and reduce the urban heat island effect.  (16)Green roofs plants can capture dust and particulate matter throughout cities, as well as the production of smog. This can play a role in reducing greenhouse gas emissions and adapting urban areas to a future climate with warmer summers.
(17)Green roofs improve human health and wellbeing through improvement of local air quality, regulation of temperature, and sequestration of harmful airborne substances, particularly among children and other vulnerable or at-risk communities. (18)Green roofs on public infrastructure provide cost-savings for the life of the project, through defraying future replacement and energy costs.
(19)Green roofs contribute to the stabilization of neighborhoods as a result of improved health, scenic qualities, and elevated nearby property valuation. (20)Green roofs provide habitat for wildlife such as pollinators and migratory birds.
3.Grants for planning assistance
(a)Grant program authorizedThe Secretary, taking into account recommendations from the Director of the Weatherization and Intergovernmental Programs Office of the Department of Energy, shall make grants to eligible entities to pay the costs of planning assistance for a green roof system described in subsection (b). (b)Allowable use of funds for grants for planning assistanceAn eligible entity receiving a grant under this section shall use the grant for the following purposes: 
(1)Identification of opportunities to use green roofs. (2)Assessment of vertical structures, or possible vertical structures, to support vegetation and ground-level areas that support vegetation in the same school building.
(3)Permitting and siting issues, including potential synergy of the green roof with green roofs, green walls, and rain gardens in neighboring buildings. (4)Business planning and financial analysis.
(5)Architectural and engineering analysis, including analysis of— (A)a site to determine required structural loading capacity;
(B)plans for material transportation to roof; (C)the distribution of material and equipment during construction;
(D)plans for reinforcement of roof; (E)plans for structural safety;
(F)plans to increase available loading; (G)plans to determine need and location of vegetation-free zones for access to mechanical equipment, roof parapets, and other common roof structures;
(H)plans for need for permanent or semi-permanent irrigation systems to provide supplemental water during times of drought; and (I)plans to determine need for a leak detection system.
(6)Cost estimation, including— (A)technical information on the cost of construction (market prices, labor, materials, and transportation);
(B)a life cycle cost analysis; (C)an estimate of operational costs; and
(D)an estimate of costs to include recreational space in order to meet the requirements of title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).  (7)Grant writing services, including reimbursement for grant writing services used to obtain a grant under this section.
(c)ApplicationTo receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 4.Public school green roof installation grant program (a)Public school green roof installation programNot later than 1 year after the date of the enactment of this Act, the Secretary shall award grants, on a competitive basis, to eligible entities to install an extensive or intensive green roof system.
(b)ApplicationTo receive a grant under subsection (a), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include— (1)a letter of compliance from local regulatory bodies to—
(A)certify a complete review of proposed design to ensure that it meets municipal requirements; (B)ensure that installation is carried out in accordance with local standards and incentive program performance requirements (if available);
(C)determine requirements for issuing permits; (D)determine occupancy requirements for fire codes; and
(E)ensure projects meet the minimum performance standard specified within the Living Architecture Performance Tool (LAPT) rating system for green roofs and walls; and (2)a complete description of the eligible entity’s plan for the installation and operation of a green roof system, including descriptions of—
(A)the hiring criteria and qualifications for green roof installation and maintenance personnel with the inclusion of local workforce trainees, including at least one Green Roof Professional (GRP) as accredited by the Green Roof Industry Association; (B)the methods for the green roof installation and maintenance;
(C)a plan for utilization of the green roof, including weatherization, recreational space, education, food production, or whether access and utilization will be extended to members of the neighborhood; (D)a plan for intensive green roof applications that include recreational space use to meet the requirements of title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
(E)a strategy for increasing energy efficiency and reducing heat reflection; and (F)a plan for hiring low-income individuals or individuals registered with a one-stop career center for installation and maintenance positions.
(3)the eligible entity’s maintenance plan. (c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to eligible entities in which not fewer than 30 percent of students served by such entities are from families with incomes below the poverty line.
(d)InstallationNot later than 4 years after receiving a grant under subsection (a), an eligible entity shall complete installation of a green roof system. (e)Maintenance of infrastructureIn addition to receiving a grant under subsection (a), each eligible entity that meets the installation requirements of subsection (d) shall receive additional funding for an additional 4-year period for maintenance activities, which may include the following: 
(1)Conducting routine inspections throughout the year to monitor the condition of the green roof and surrounding roof areas and structures, especially after storm events. (2)Monitoring plant health and replacing any plants, as necessary.
(3)Noting any areas impacted by rooftop microclimates (including wind erosion, shady spots, exhaust vents, drip edges, and intense reflected light) where replanting may not be successful, and alternate planting types, planting techniques, or an alternate approach may be necessary. (4)Watering nonirrigated systems during prolonged drought periods and maintenance of any irrigation system for the green roof.
(5)Addressing weeds and pests when needed using organic, essential-oils based products. (6)For intensive green roofs where more highly diverse plant groups and types are used, ensuring plant maintenance and care is generally consistent with the requirements of ground-level landscaping, including consultation with a horticulturalist, agronomist, or landscape professional.
(7)Engaging local workforce trainees.  5.Report to the CongressNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publically available on the internet website of the Department of Energy, a report describing—
(1)each grant application received under this Act; and (2)any grants awarded under this Act, including—
(A)the name and location of the eligible entity;  (B)the total amount of the grant; 
(C)the date on which the grant was awarded; and (D)any other data the Secretary determines to be necessary for an evaluation of the benefits of a public school green roof.
6.DefinitionsIn this Act: (1)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), except that such section shall be applied as if the term State, as it appears in such section, had the meaning given such term in this section.
(2)Eligible entityThe term eligible entity means— (A)a public elementary school or secondary school;
(B)a local educational agency; or (C)a partnership between a nonprofit organization and an entity described in paragraphs (1) or (2).
(3)Green roofThe term green roof means a layer of vegetation planted over a waterproofing system or waterproof management practice that is installed on top of a flat or slightly sloped roof that may support plant growth, including— (A)an extensive green roof with a growing media layer that is up to 6 inches thick; or
(B)an intensive green roof with a growing media layer that is 6.0 to 48 inches thick. (4)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), except that such section shall be applied as if the term State, as it appears in such section, had the meaning given such term in this section. (6)Low-income individualThe term low-income individual means, with respect to any calendar year, any individual who lives in a household that has a gross income that does not exceed 300 percent of the poverty line.
(7)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code. (8)One-stop career centerThe term one-stop career center means a comprehensive one-stop center described in section 361.305 of title 34, Code of Federal Regulations (as in effect on the date of the enactment of this Act).
(9)Poverty lineThe term poverty line has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (10)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), except that such section shall be applied as if the term State, as it appears in such section, had the meaning given such term in this section.
(11)SecretaryThe term Secretary means the Secretary of Energy. (12)StateThe term State means each of the 50 States and the District of Columbia, each of territories, and each of the Indian tribes. 
(13)TerritoryThe term territory means the United States Virgin Islands, Puerto Rico, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (14)WeatherizationThe term weatherization means the practice of protecting a building and its interior from the elements, particularly from sunlight, precipitation, and wind, and of modifying a building to reduce energy consumption and optimize energy efficiency.
7.Authorization of appropriations
(a)Appropriation for grants for planning assistanceThere is authorized to be appropriated $100,000,000 to carry out section 3 for each of fiscal years 2021 through 2025.  (b)Appropriation for green roof installationThere is authorized to be appropriated $300,000,000 to award grants under section 4(a) for each of fiscal years 2022 through 2025.
(c)Appropriation for maintenance of infrastructureThere is authorized to be appropriated $100,000,000 to provide funds under section 4(e) for each of fiscal years 2021 through 2025.  